Citation Nr: 1025022	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-32 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.  

2.  Entitlement to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(r)(2) (West 2002) for a veteran 
in need of regular aid and attendance at a higher level of care.  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The December 2006 VA examination for PTSD resulted in a 
diagnosis of mood disorder due to general medical 
condition (Traumatic Brain Injury).  Recent amendments to 
the rating code provide specific criteria for rating 
Traumatic Brain Injury.  It does not appear that this 
aspect of the Veteran's disability has been adjudicated 
under the new criteria.  Since this has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), 
the Board does not have jurisdiction over the issue and it 
is referred to the AOJ for appropriate action.  

The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The service-connected type II diabetes mellitus is manifested 
by the need for restricted diet and insulin injections, without 
any need for regulation of the Veteran's activities due to the 
diabetes.  

2.  There have been no episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations.  The Veteran continues to 
have follow-up care every 3 months and does not need to visit his 
diabetic care provider more often.  There is no evidence of other 
complications that warrant a higher rating.  

3.  An October 1990 rating decision determined that the Veteran 
was entitled to special monthly compensation under 38 U.S.C. 
§ 1114(o) on account of paraplegia with loss of use of both legs 
and loss of anal and bladder sphincter control; and entitled to 
an aid and attendance allowance under 38 U.S.C. § 1114(r)(1).  

4.  The Veteran needs personal health-care services on a daily 
basis in his home by a person who provides such services under 
the regular supervision of a licensed  health-care professional 
and in the absence of the provision of such higher level of care 
he would require hospitalization, nursing home care, or other 
residential institutional care.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Codes 7913 (2009).  

2.  The criteria for special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(r)(2) (West 2002) for a veteran 
in need of regular aid and attendance at a higher level of care 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 3.350(h), 3.352 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

A letter from the RO, dated in August 2006, briefly addressed the 
claim for an increased rate of special monthly compensation.  As 
the Board is granting in full the benefits sought on appeal of 
that issue, any error that might have been committed with respect 
to either the duty to notify or the duty to assist was harmless 
and will not be further discussed.  


Duty to Notify

In a letter dated in October 2006 the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim for an increased rating for diabetes 
mellitus, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The October 2006 letter also provided notice 
regarding potential ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This was sent before the 
initial rating decision in January 2007.  In October 2008, the 
Veteran was sent a copy of the rating criteria in accordance with 
the holding of the United States Court of Appeals for Veterans 
Claims (Court) in Vasquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  Thereafter, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond.  This cured any notice 
defects before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of the 
case issued in March 2009.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  As to the rating of the diabetes mellitus, VA has 
complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal on that issue without a remand for further 
notification.  

Duty to Assist

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the claim for a higher rating for diabetes mellitus 
has been obtained.  The Veteran's service medical records have 
been obtained.  His available post-service treatment records have 
also been obtained.  The Veteran has had VA examinations and 
medical opinions have been obtained.  He was scheduled for a 
Board hearing but withdrew his request for a hearing and asked 
that the appeal be considered on the record.  Significantly, he 
has not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A Rating in Excess of 20 Percent for Diabetes Mellitus

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2009).  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A 10 percent rating will be assigned where diabetes mellitus is 
manageable by restricted diet only.  A 20 percent rating requires 
insulin and restricted diet; or an oral hypoglycemic agent and 
restricted diet.  A 40 percent rating will be assigned for a 
disability requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating will be assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  A 100 
percent rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  Note (1) specifies that the compensable complications 
of diabetes will be evaluated separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the diabetic 
process under diagnostic code 7913. 38 C.F.R. § 4.119, Code 7913 
(2009).

The Veteran had a VA examination, specifically for diabetes 
mellitus, in October 2006.  It was reported that he had had no 
ketoacidosis.  He had a hypoglycemic reaction about 3 months 
earlier.  His wife stated that at least one or two times a week, 
he would have hypoglycemic episodes when he became weak, shaky, 
and nervous.  He would drink orange juice with sugar, eat a 
glucose tablet or candy for relief.  He had had no 
hospitalizations for ketoacidosis or hypoglycemic reactions.  He 
followed a diabetic diet.  His weight had been stable at 156 
pounds.  It was specifically noted that he did not have to limit 
his activities on the basis of his diabetes.  He saw his diabetic 
care provider every 3 months.  There were no symptoms of anal 
pruritus.  There was weakness, but it was related to his war 
injuries.  The effects of these injuries were noted.  He wore 
glasses, but there was no history of diabetic retinopathy.  The 
Veteran was examined with detailed findings reported.  The 
diagnoses were type II diabetes and paraplegia.  

The examiner summarized that the Veteran had type II diabetes 
with fair control.  There had been no significant hypoglycemic 
reactions, history of ketoacidosis or any hospitalizations for 
diabetes.  The current treatment include diet, oral medications, 
and insulin injections.  Weight was basically stable.   It was 
noted that the Veteran had significant activity restriction 
related to his war injury, which resulted in paraplegia, as well 
as sphincter and bladder control, but that was not related to his 
diabetes.  There were no abnormal cardiovascular findings.  
Neurological findings were related to his war injuries and not to 
the diabetes.  There was no evidence of retinopathy or 
significant skin problems.  His feet were in good shape.  The 
examiner expressed the opinion that there was no functional 
impairment related specifically to his diabetes, as far as usual 
work and no limitation on his activities of daily living.  

Subsequent VA clinical notes show the Veteran's diabetes remained 
within the parameters of a 20 percent rating.  There was no 
indication that the diabetes in any way restricted the Veteran's 
activities.  In fact, in February 2008, August 2008, and March 
2009, the Veteran was encouraged to exercise to such extent as he 
could with his spinal cord injury.  There was a small loss of 
weight to 152.7 pounds in March 2009, but none of the medical 
personnel indicated this to be problematic.  Overall, the 
clinical notes do not show a need for regulation of activities 
(avoidance of strenuous occupational and recreational 
activities), episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations, a need for visits to a diabetic care 
provider twice a month or more often, progressive loss of weight 
and strength, or other complications.  

Conclusion

While the Veteran may feel that his service-connected diabetes 
warrants a higher evaluation, the objective findings of the 
trained medical professionals are substantially more probative in 
determining the extent of the disability and whether it meets the 
criteria for a higher evaluation.  In this case, the evidence 
shows that the diabetes does not require the Veteran to regulate 
his activities; and, therefore, does not meet the criteria for a 
higher rating.  The Board has considered the other ratings.  
Here, again, the VA examination findings and clinical records 
show that the disability has not, at any time, approximated any 
criteria for a higher rating.  There is no need to regulate the 
Veteran's activities.  There have been no episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations.  The Veteran continues to have follow-up care 
every 3 months and does not need to visit his diabetic care 
provider more often.  There is no evidence of other complications 
that warrant a higher rating.  On this issue, the medical 
examination reports and clinical notes provide a preponderance of 
evidence.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings 
should be assigned.  We conclude that the diabetes mellitus has 
not significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
disability exceeded the criteria for a 20 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2009) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009).  The Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  While the Veteran 
may disagree, the preponderance of medical evidence shows that 
the manifestations of his type II diabetes mellitus are 
adequately compensated by the rating schedule.  The evidence does 
not present such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  The Veteran has a service-connected spinal cord 
injury that renders him unemployable.  There has been no showing 
that his diabetes has resulted in marked interference with 
employment.  On the October 2006 examination, the examiner 
expressed the opinion that there was no functional impairment 
related specifically to his diabetes, as far as usual work was 
concerned.  Further, there is no evidence that the diabetes 
required any hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The record shows 
that the Veteran is totally disabled by his combat injuries.  The 
diabetes does not prevent him from engaging in substantially 
gainful employment.  The record here does not raise a claim for 
total disability based on individual unemployability (TDIU).  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Special Monthly Compensation Under 38 U.S.C. § 1114(r)(2)

The Veteran contends that he is entitled to special monthly 
compensation at the rate provided by 38 U.S.C. § 1114(r)(2) 
because his disabilities require the aid and attendance of 
another (his wife) under the regular supervision of a licensed 
health care professional.  His doctor's agree.  

The Veteran is currently in receipt of special monthly 
compensation under the provisions 38 U.S.C. § 1114(r)(1) because 
his disabilities require the regular aid and attendance of 
another person.  A higher level of compensation is payable to a 
veteran who, in addition to the need for regular aid and 
attendance is in need of a higher level of care.  The need for a 
higher level of care shall be considered to be need for personal 
health care services provided on a daily basis in the Veteran's 
home by a person who is licensed to provide such services or who 
provides such services under the regular supervision of a 
licensed health care professional.  38 U.S.C.A. § 1114(r)(2) 
(West 2002); 38 C.F.R. § 3.350(h) (2009).  

For comparison, the Board notes that the criteria for the current 
compensation based on the need for regular aid and attendance 
consider the inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable to 
adjust without aid, such as supports, belts, lacing at the back, 
etc.); inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment.  "Bedridden"' will be a 
proper basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through its 
essential character, actually requires that the claimant remain 
in bed.  The fact that claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will not 
suffice.  It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a favorable 
rating may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in connection 
with his condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in need 
of regular aid and attendance will not be based solely upon an 
opinion that the claimant's condition is such as would require 
him to be in bed.  They must be based on the actual requirement 
of personal assistance from others.  38 C.F.R. § 3.352(a) (2009).  

The basic criteria for the higher level aid and attendance 
allowance are as follows: 	(1) A veteran is entitled 
to the higher level aid and attendance allowance authorized by 
Section 3.350(h) in lieu of the regular aid and attendance 
allowance when all of the following conditions are met: 
	(i) The veteran is entitled to the compensation 
authorized under 38 U.S.C. 1114(o), or the maximum rate of 
compensation authorized under 38 U.S.C. 1114(p).  [An October 
1990 rating decision determined that the Veteran was entitled to 
special monthly compensation under Subsection (o) on account of 
paraplegia with loss of use of both legs and loss of anal and 
bladder sphincter control.] 
	(ii) The veteran meets the requirements for 
entitlement to the regular aid and attendance allowance in 
paragraph (a) of this section.  [The October 1990 rating decision 
also determined the Veteran was entitled to an aid and attendance 
allowance under Subsection (r)(1).  
	(iii) The veteran needs a "higher level of care" (as 
defined in paragraph (b)(2) of this section) than is required to 
establish entitlement to the regular aid and attendance 
allowance, and in the absence of the provision of such higher 
level of care the veteran would require hospitalization, nursing 
home care, or other residential institutional care.  
	(2) Need for a higher level of care shall be considered to 
be need for personal health-care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed  health-care professional.  
Personal health-care services include (but are not limited to) 
such services as physical therapy, administration of injections, 
placement of indwelling catheters, and the changing of sterile 
dressings, or like functions which require professional health-
care training or the regular supervision of a trained health-care 
professional to perform.  A licensed health-care professional 
includes (but is not limited to) a doctor of medicine or 
osteopathy, a registered nurse, a licensed practical nurse, or a 
physical therapist licensed to practice by a State or political 
subdivision thereof.  (3) The term "under the regular 
supervision of a licensed health-care professional," as used in 
paragraph (b)(2) of this section, means that an unlicensed person 
performing personal health-care services is following a regimen 
of personal health-care services prescribed by a health-care 
professional, and that the health-care professional consults with 
the unlicensed person providing the health-care services at least 
once each month to monitor the prescribed regimen.  The 
consultation need not be in person; a telephone call will 
suffice.  (4) A person performing personal health-care services 
who is a relative or other member of the veteran's household is 
not exempted from the requirement that he or she be a licensed 
health-care professional or be providing such care under the 
regular supervision of a licensed health-care professional.  
(5) The provisions of paragraph (b) of this section are to be 
strictly construed.  The higher level aid-and-attendance 
allowance is to be granted only when the veteran's need is 
clearly established and the amount of services required by the 
veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b) 
(2009).  

Attendance by relative.  The performance of the necessary aid and 
attendance service by a relative of the beneficiary or other 
member of his or her household will not prevent the granting of 
the additional allowance.  38 C.F.R. § 3.352(c) (2009).  

In January 2007, the RO denied the claim based on the report of a 
December 2006 PTSD examination, rather than an examination of the 
Veteran's physical condition.  The RO noted that the Veteran told 
the PTSD examiner that he spent his time watching sports on 
television and reading.  It was reported that in warmer months he 
liked to work outside mowing the lawn and doing mechanic repair 
work.  In his substantive appeal, the Veteran explained that he 
told the PTSD examiner he would like to work outside and do 
mechanic work, if he could.  This explanation is entirely 
credible.  Given the physical findings in physical examinations 
and in the VA clinical notes, it is clear that the Veteran has 
lost the use of his lower extremities and could not even operate 
the pedals on a riding mower, much less use a push mower.  Thus, 
the record confirms that the PTSD examiner must have misconstrued 
the Veteran's comments and the PTSD examiner's report that the 
Veteran worked outside mowing the lawn and doing mechanic repair 
work is not credible or persuasive.  It is outweighed by the rest 
of the evidence.   

More importantly, the law has a very specific requirement that 
the existence of the need for such care shall be determined by a 
VA physician.  38 U.S.C.A. § 1114(r) (West 2002).  In this case, 
the PTSD examiner did not actually make any observations of her 
own as to the Veteran's physical disabilities or how they would 
impact his life.  She did not offer an opinion as to whether the 
Veteran was in need of aid and attendance at a higher level.  
Thus, the PTSD examination is not legally sufficient evidence for 
this claim.  

In a statement dated in November 2005, the Veteran's treating VA 
physician reported that the Veteran was a paraplegic as the 
result of a spinal cord injury.  It was reported that the Veteran 
required the following specialty care and without a higher level 
of care, he would require hospitalization, nursing home care, or 
other residential institutional care:  administering injections; 
taking scheduled medication; changing sterile dressings; cleaning 
urinary devices; bathing on a daily basis; positioning him 
correctly in a wheelchair; transferring in and out of bed, 
wheelchair, or car; daily bowel care; daily bladder irrigation; 
daily monitoring of temperature and blood pressure; daily 
monitoring for bladder distension; preventing reflux; and 
repositioning multiple times daily in a wheel chair and bed to 
prevent decubitus ulcers.  

Further, it was reported that the Veteran's wife was trained by 
members of the VA spinal cord staff and would be supervised by 
the treating physician or staff.  She consulted with the staff at 
least on a monthly basis, in person or by phone.  The physician 
verified that the Veteran's wife provided skilled care to him on 
a daily basis, in his home and without such care, the Veteran 
would have to be hospitalized or placed in a nursing home or 
other institution.  

The Veteran had a VA aid and attendance examination in August 
2006.  The Veteran reported that he was unable to perform 
activities of daily living.  It was noted that he was paralyzed 
and did not have a gait.  He was described as stooped, wheelchair 
bound, and well groomed.  In his upper extremities, he had a 
moderate grip and fine motor movements.  He required assistance 
with food set-up and buttoning clothing.  He was incontinent of 
bowel and bladder.  His lower extremities were paralyzed with 
atrophy and contractions.  As to his spine, he had chronic neck 
and lower back pain.  He was unable to move his trunk.  He 
travelled only to medical appointments and was unable to leave 
his home without an attendant.  He was not able to walk without 
the assistance of another person.  He used a wheel chair and 
scooter.  The examiner indicated that the Veteran was not able to 
dress and undress himself unassisted, walk and get around 
unassisted, or wash and keep himself ordinarily clean and 
presentable.  He had lost bladder and anal sphincter control.  He 
was not able to protect himself from the hazards of his daily 
environment.   The diagnoses included paraplegia and traumatic 
brain injury.  The examiner certified that the Veteran required 
the daily personal health care services of a skilled provider, 
without which the Veteran would require hospital, nursing home, 
or other institutional care.  

The file contains extensive VA clinical records.  The most recent 
records for March 2009 confirm that the Veteran's care at home is 
being coordinated and supervised by a licensed health care 
professional.  

Conclusion

The law specifically requires that the determination as to 
whether the Veteran is in need of a higher level of care must be 
made by a VA physician.  38 U.S.C.A. § 1114(r).  In this case, 
there is no such determination against the claim.  Rather, there 
are reports from VA physicians in November 2005 and August 2006 
to the effect that the Veteran needs a higher level of care 
supervised by medical professionals.  Indeed, the VA clinical 
notes show that a higher level of care is being provided and 
supervised by the VA medical staff.  Thus, the clear weight of 
the evidence supports the claim.  


ORDER

A disability rating in excess of 20 percent for diabetes mellitus 
is denied.  

Special monthly compensation under the rate provided by 
38 U.S.C.A. § 1114(r)(2) for a Veteran in need of regular aid and 
attendance at a higher level of care is granted, subject to the 
law and regulations governing the payment of monetary awards.  


REMAND

In August 2006, the RO wrote to the Veteran and told him that he 
was previously denied service connection for PTSD and notified on 
October 4, 1990.  The Board's search of the file did not disclose 
any such notice.  We did find a rating decision of that date, 
with the notice letter sent in January 1991.  PTSD was not at 
issue and was not discussed.  The summary at the end of the 
decision listed PTSD as not service-connected.  This was a 
continuation from the November 1987 rating decision that denied 
service connection for PTSD because it was not diagnosed on the 
VA examination.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, 
in the context of a claim to reopen, VA is required to "look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate th[e] element or elements required to 
establish service connection that were found insufficient in the 
previous denial."  Kent, 20 Vet. App. at 10.  The August 2006 
notice letter does not meet that test.  While it discusses new 
and material evidence generally, it does not tell the Veteran 
what was missing previously and what he actually needs to submit 
to reopen the claim.  

Accordingly, the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for PTSD is REMANDED for the following action:

1.  The AOJ should review the file and 
identify the last rating decision that 
denied service connection for PTSD.  Then, 
the AOJ should write to the Veteran and 
tell him the bases for the denial in the 
prior decision and describe what evidence 
would be necessary to substantiate the 
element or elements required to establish 
service connection that were found to be 
insufficient in the previous denial.  

2.  Thereafter, the AOJ should readjudicate 
the PTSD claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant should 
be provided a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


